Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: there are two summary sections in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al., US 2016/026253 A1 (hereinafter “Bradski”) in view of Bastov et al., US 2018/0315248 A1 (hereinafter “Bastov”).
Regarding claim 1, Bradski discloses a method (see generally [0017]) comprising: 
an electronic device (see at least FIG. 3 with head mounted display system 30 described at [0195] and [0206]) including one or more processors (see at least FIG. 3 with processor 38 described at [0195]), a non-transitory memory (see at least FIG. 3 with memory described at least at [0194]), one or more input devices (see at least FIG. 3 with [0200] describing at least some forms of inputs including voice, cameras, etc.), and a display device (see at least FIG. 3 describing display component 33 at [0196]-[0198]): 
displaying, via the display device, a home enhanced reality (ER) environment characterized by home ER world coordinates (see at least FIGS. 78A and 78B describing augmented reality AR  in a home setting 7802 and 7804 as described at [1390]-[1392] augmenting the home room within which the user is interacting with the device), including a first diorama-view representation of a first ER environment, wherein the first diorama-view representation includes one or more of ER objects arranged in a spatial relationship according to first ER world coordinates (see at least FIGS. 78B illustrating icon based cluster user interface virtual construct 7808 which provides a set of small virtual representations of a variety of different virtual rooms and spaces from which a user may select as described at [1392]-[1394] renderings of a functional representation of a corresponding virtual room space for the current room of the user with physical objects as described at [1367] and further describing mapping to the physical objects – i.e., the room and objects within it  - at [1394]); 
detecting, via the one or more input devices, a first input that is directed to the first diorama-view representation (see at least FIGS. 74A and 74B and further at least at FIGS. 75-77 describing selection via a physical button or inputs at [1387] and [1391] and [1397] describing swipe gestures detected); and 
in response to detecting the first input, transforming the home ER environment by: 
ceasing to display the first diorama-view representation within the home ER environment (see at least [1397] and FIG. 79A with prompt to stop displaying current virtual environment described therein). and displaying, via the display device, the subset of the one or more ER objects within the home ER environment (see at least [1397] and FIG. 79A with prompt to stop displaying current virtual environment described therein and then describing displaying [1392]-[1394] and FIG. 78A and 78B).

However, although Bradski clearly discloses mapping virtual contents to the physical space (see at least FIG. 78B and [1394] describing mapping/gluing the virtual contents of the to the physical space with knowledge of the physical objects within the room as described therein), Bradski does not explicitly disclose transforming the spatial relationship between a subset of the one or more ER objects as a function of the home ER world coordinates and the first ER world coordinates, and displaying based on the transformation.
In the same field of endeavor, Bastov discloses transforming the spatial relationship between a subset of the one or more ER objects as a function of the home ER world coordinates and the first ER world coordinates (see at least [0112]-[0113] describing transformation of the virtual object based on real world coordinates and the position of the user’s head worn device further described at least at [0128] transforming the virtual objects in relation to the real world coordinates and position of the head mounted display), and displaying based on the transformation (see at least [0133]-[0135]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the heads up VR system and device of Bradski to incorporate the transformation of virtual objects as disclosed by Bastov because the references are within the same field of endeavor, namely, virtual/augmented reality systems with mixed real and virtual imagery. The motivation to combine these references would have been to improve 3D rendering of virtual objects in the real world space (see Bastov at least at [0005]-[0007]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 2, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising: 
while displaying the subset of the one or more ER objects within the home ER environment based on the transformation, detecting, via the one or more input devices, a second input (see at least Bradski at [1393] and FIG. 78B describing second gesture to advance the library of virtual rooms); and 
in response to detecting the second input, adding the subset of the one or more ER objects to the home ER environment (see at least Bradski disclosing adding the virtual room to the visible virtual rooms upon advancement at least at [1392]-[1394] and FIG. 78A-B).

Regarding claim 3, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising: 
while displaying the subset of the one or more ER objects within the home ER environment based on the transformation, detecting, via the one or more input devices, a second input (see at least Bradski at [1393] describing second gesture to advance the library of virtual rooms); and 
in response to detecting the second input, replacing the home ER environment with the first ER environment that includes the subset of the one or more ER objects (see at least Bradski at [1393] describing second gesture to advance the library of virtual rooms).

Regarding claim 4, Bradski in view of Bastov discloses the method of claim 1 (see above), wherein, in response to detecting the first input, displaying the subset of the one or more ER objects from a first viewing vector (see at least Bradski at FIG. 78A-B and [1392]-[1394] and further at Bastov at least at [0112]-[0114]), the method further comprising:
while displaying the subset of the one or more ER objects within the home ER environment based on the transformation, detecting, via the one or more input devices, a second input (see Bradski at FIGS. 78A-B and further at [1393]); and
in response to detecting the second input, changing display of the subset of the one or more ER objects from the first viewing vector to a second viewing vector while maintaining the subset of the one or more ER objects arranged according to the first ER world coordinates (see at least Bradski at [1392]-[1394] and further at Bastov with coordinates determination at least at [0112]-[0114] and [0078] with vector determination therein).

Regarding claim 5, Bradski in view of Bastov discloses the method of claim 4 (see above), wherein the second input is directed to the subset of the one or more ER objects (see selection as described at least at Bradski [1394] by known methods described at [1386]).

Regarding claim 6, Bradski in view of Bastov discloses the method of claim 5 (see above), wherein the one or more input devices includes a hand tracking sensor (see at least Bradski and [0784] and FIG. 51), the method further comprising:
detecting the second input via the hand tracking sensor (See Bradski at [1392]-[1394] describing second gesture therein);
obtaining hand tracking data from the hand tracking sensor based on the second input (Bradski at [0784]); and
determining, from the hand tracking data, that the second input is directed to the subset of the one or more ER objects (Bradski at [1393]).

Regarding claim 7, Bradski in view of Bastov discloses the method of claim 5 (see above), wherein the one or more input devices includes an eye tracking sensor (see at least Bradski at [1005]-[1011] describing FIG. 117 describing gaze detection and tracking), the method further comprising:
detecting the second input via the eye tracking sensor  (see at least Bradski at [1005] and FIG. 117-120 further therein describing broad understanding as eye tracking as used for various inputs);
obtaining eye tracking data from the eye tracking sensor based on the second input (see at least Bradski at [1005] and FIG. 117-120 further therein describing broad understanding as eye tracking as used for various inputs); and
determining, from the eye tracking data, that the second input is directed to the subset of the one or more ER objects (see at least Bradski at [1005] and FIG. 117-120 further therein describing broad understanding as eye tracking as used for various inputs in view of [1392]-[1394]; it would be obvious to one of ordinary skill in the art to use eye gaze tracking as a form of input for the purpose of selecting a visually discernable virtual element).

Regarding claim 8, Bradski in view of Bastov discloses the method of claim 4 (see above), wherein the home ER environment includes one or more physical objects that are associated with the home ER world coordinates (see at least Bastov with coordinates determination at least at [0112]-[0114] using the physical objects for determination), and wherein changing display of the subset of the one or more ER objects from the first viewing vector to the second viewing vector includes moving the subset of the one or more ER objects relative to the one or more physical objects (see at least Bastov with coordinates determination at least at [0112]-[0114] and [0078] with vector determination therein).

Regarding claim 9, Bradski in view of Bastov discloses the method of claim 4 (see above), wherein the second input corresponds to a change in position of the electronic device from a first pose to a second pose relative to the subset of the one or more ER objects (see at least Bastov describing movement of the head and head mounted display device at least at [0112]-[0114]), and wherein changing display of the subset of the one or more ER objects from the first viewing vector to the second viewing vector is based on the change in position of the electronic device from the first pose to the second pose (see at least Bastov with coordinates determination at least at [0112]-[0114] and [0078] with vector determination therein based on change of position of the head of the wearer).

Regarding claim 10, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising:
obtaining, via an image sensor, environmental data bounded by a field-of-view associated with the image sensor, wherein the environmental data is associated with a physical environment including one or more physical objects (see at least Bastov at [0122] with description of surfaces considered therein);
identifying, within the environmental data, a particular one of the one or more physical objects located within a spatial proximity threshold of the subset of the one or more ER objects (see at least Bastov at [0122] and FIGS. 6 and 7 when determination of rendering virtual objects); and
moving the subset of the one or more ER objects relative to the one or more physical objects based on the particular one of the one or more physical objects (see at least Bastov at [0122] and FIGS. 6 and 7 when determination of rendering virtual objects in view of Bradski at [1392]-[1394]).

Regarding claim 11, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising:
displaying, via the display device, a plurality of diorama-view representations of a corresponding plurality of ER environments within the home ER environment, wherein the plurality of diorama-view representations includes the first diorama-view representation (Bradski at [1392]-[1394 and FIGS. 78A-78B]; and
in response to detecting the first input, selecting the first diorama-view representation from the plurality of diorama-view representations (Bradski disclosing detecting input detected and selection of one of the representations at [1394]).

Regarding claim 12, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising:
displaying, via the display device, a plurality of diorama-view representations of a corresponding plurality of ER environments within the home ER environment, wherein the plurality of diorama-view representations includes the first diorama-view representation (Bradski at [1392]-[1394 and FIGS. 78A-78B]; and 
detecting, via the one or more input devices, a selection input that selects the first diorama-view representation from the plurality of diorama-view representations (Bradski disclosing detecting input detected and selection of one of the representations at [1394]); and 
in response to detecting the selection input, maintaining display of the first diorama- view representation within the home ER environment and ceasing to display the remainder of the plurality of diorama-view representations (see Bradski at least [1397] and FIG. 79A with prompt to stop displaying current virtual environment described therein and further see at least [1392]-[1394]).

Regarding claim 13, Bradski in view of Bastov discloses the method of claim 12 (See above), further comprising obtaining, via an eye tracking sensor, eye gaze data indicative of an eye gaze location, wherein the selection input is based on the eye gaze location (see at least Bradski at [1005]-[1011] describing FIG. 117 describing gaze detection and tracking describing eye gaze used for various inputs therein).

Regarding claim 14, Bradski in view of Bastov discloses the method of claim 1 (see above), wherein the first ER environment is associated with an ER session that enables respective graphical representations of individuals to be concurrently within the first ER environment (See Bradski at FIGS. 78A-79B and [1392]-[1397]).

Regarding claim 15, Bradski in view of Bastov discloses the method of claim 14 (see above), wherein the first ER environment includes one or more ER representations respectively associated with one or more individuals that are connected to the ER session (See at least FIG. 78B as illustrated with first environment associated with the user as described at [1392]-[1397] and further describing customization per user at [0877] and [0983]).

Regarding claim 16, Bradski in view of Bastov discloses the method of claim 15 (see above), wherein each of the one or more individuals has a respective access level that satisfies an access level criterion that is associated with the ER session (see at least Bradski at [1621] describing parental guidance/control application and additionally at [1721]).

Regarding claim 17, Bradski in view of Bastov discloses the method of claim 15 (see above), further comprising: while displaying the first diorama-view representation: playing, via a speaker of the electronic device, a first set of speech data that is associated with the one or more individuals that are connected to the ER session (see at least Bradski disclosing avatar communication within a session/space at [0602], audio communication described at least at [1503]-[1506] in a collaborative environment described at FIG. 93L); obtaining, via an audio sensor of the electronic device, a second set of speech data from a user that is associated with the electronic device (Bradski at least at [1503]-[1506] describing translation data therein); and providing the second set of speech data to the one or more individuals that are connected to the ER session (Bradski at [1503]-[1508] describing language translation therein).

Regarding claim 18, Bradski in view of Bastov discloses the method of claim 1 (see above), further comprising: obtaining a characterization vector that provides a spatial characterization of the first ER environment (See at least Bradski at [1217]-[1220] and Bastov at [112]-[0114]), wherein the characterization vector includes a plurality of object label values that respectively identify the one or more ER objects (see at least Bradski at [1217]-[1220] and [0942-[0947]), and wherein the characterization vector also includes a plurality of relative position values providing respective positions of the one or more ER objects relative to each other (See at least Bradski at [0942]-[0947] with Bastov at [0112]-[0114]); and generating, from the first ER environment and the characterization vector, the first diorama-view representation (see at least Bradski at [1392]-[1397] and FIGS. 78A-79B describing configuration of the icons to represent the environment therein; it would be obvious to one of ordinary skill to combine the orientation vectors to produce the virtual representations of FIG. 78B in the proper orientation for the user). 

Regarding claim 19, it is similar in scope to claim 1 above, the only difference being claim 19 is directed to one or more programs (Bradski at [0185] and [1236]), wherein the one or more programs are stored in the non-transitory memory and configured to be executed by the one or more processors (see at least Bradski at [0185] and [1236] and [1346]). Therefore, claim 19 is similarly analyzed and rejected as claim 1 above.
 
Regarding claim 20, it is similar in scope to claim 1 above, the only difference being claim 20 is directed to a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions (see at least Bradski at [0185] describing storing programs and computer execution of programs). Therefore, claim 20 is similarly analyzed and rejected as claim 1 above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623      

		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623